¶73 (dissenting) — When a municipal government, having failed to first ask permission, is caught with its hand in the public’s cookie jar trying to sneak one of the public’s cookies, at the very least it must remove its hand from the jar and start from the beginning by properly asking permission. I share many of the concerns regarding government takings expressed by Justice J.M. Johnson in his dissent. The parties, however, neither raise nor argue any constitutional issues. We are presented with arguments based upon statutory infirmities. While this case does not present a good vehicle to discuss constitutional requirements, it presents squarely the proper application of principles of open and responsive government in the context of takings.
Chambers, J.
*592¶74 Concerned about a potential energy shortage, Public Utility District No. 2 of Grant County, Washington (PUD) acquired 20 diesel generators and put them on 20 leased acres of land adjacent to property already owned by the PUD. During negotiations on the terms of the lease, the PUD made its desire to acquire the property known. Unfortunately, negotiations on this point broke down. The PUD decided instead to acquire 10 of these acres by eminent domain. In July 2003, at a regularly scheduled meeting, the PUD passed Resolution 7643, authorizing the acquisition by eminent domain of the property at issue here.
f75 Public notice of the commission meeting was perfunctory. The PUD’s executive secretary declared that she faxed the agenda for the July 14, 2003, commission meeting to local newspapers and radio stations, posted the agenda-outside of the commission’s meeting room, sent electronic copies to all district employees and individuals who had so requested, and mailed a copy to each of the commissioners. As is unfortunately quite common, as far as I can tell, the agenda merely described Resolution 7643 as “A Resolution Authorizing the Acquisition By Condemnation of Certain Real Property.” Clerk’s Papers at 665. The agenda identified neither the property owners nor the property to be condemned.
176 North American Foreign Trade Zone Industries, LLC (NAFTZI), apparently unaware of the meeting or its subject matter, did not appear. Thus, the PUD was able to pass its resolution without any annoyance or interference from the owner of the property which it desired to condemn. The PUD proceeded to file a condemnation petition in Grant County Superior Court and served NAFTZI with a copy of the petition. NAFTZI moved to dismiss the petition, arguing that the PUD failed to provide the public with advance notice of its intent to seek condemnation of NAFTZI’s property. The trial judge agreed with NAFTZI and dismissed the petition. However, before the hearing on NAFTZI’s motion to dismiss, the PUD placed on the agenda of its December 2003 meeting two alternative resolutions, one ratifying and one repealing *593Resolution 7643. This time, in addition to the standard notices outlined by the PUD’s executive secretary above, the PUD also specifically notified NAFTZI’s counsel and published the text of the two proposed resolutions, which did identify the land at issue, in two local newspapers. The commission adopted Resolution 7680, ratifying Resolution 7643.
¶77 Having dismissed the PUD’s petition for failing to give proper notice, the trial court then reconsidered the motion to dismiss based upon the PUD’s subsequent notice and ratification and permitted the petition in condemnation to proceed.
¶78 I agree with the trial judge, the Court of Appeals, and Justice J.M. Johnson that the July 2003 Resolution 7643 did not satisfy the statutory notice requirements. In recognition that many local governments would like to conduct business under a cloak of secrecy, the people have spoken through the state legislature to require minimum standards by which local governments must conduct business openly. Regrettably, these bare minimums generally represent the maximum openness local governments afford the citizenry. Through a series of legislative enactments, RCW 8.12.040, RCW 35.22.288, RCW 35.23.221, RCW 35-.27.300, and RCW 54.16.020, the legislature requires that before any municipal government takes legislative action deciding to initiate a condemnation proceeding, appropriate notice be given to the public. Under our statutory scheme, such a decision must be made in a public forum where objections from affected citizens may be heard. Nisqually Delta Ass’n v. City of DuPont, 103 Wn.2d 720, 727, 696 P.2d 1222 (1985) (“The purpose of notice statutes is to apprise fairly and sufficiently those who may be affected of the nature and character of an action so they may intelligently prepare for the hearing.” (citing Barrie v. Kitsap County, 84 Wn.2d 579, 585, 527 P.2d 1377 (1974))); In re Petition of Puget Sound Power & Light Co., 28 Wn. App. 615, 619, 625 P.2d 723 (1981) (a governmental body exercising its power of eminent domain must “make its decision in a public forum where objections by affected citizens may be heard”).
*594¶79 As Sherlock Holmes might have said to Dr. Watson, “It is elementary, my dear fellow,”28 that no meaningful public forum is provided citizens without meaningful notice and, in this context, that should include at least a description of the property or general geographical area to be affected. For example, recently we found the notice of the meeting to authorize a condemnation sufficient in part because it contained a description of the neighborhood and street names. Cent. Puget Sound Reg’l Transit Auth. v. Miller, 156 Wn.2d 403, 416-17, 128 P.3d 588 (2006). In another case, notice was deemed insufficient because it contained no mention of condemnation. Port of Edmonds v. Nw. Fur Breeders Coop., Inc., 63 Wn. App. 159, 167-69, 816 P.2d 1268 (1991). Although the PUD’s agenda for the July 2003 meeting mentioned condemnation, it contained no geographic details that would fairly apprise those who might be affected so that they could intelligently prepare. See Nisqually Delta Ass’n, 103 Wn.2d at 727. Adequate notice is even more critical since the legislative action on Resolution 7643 will likely be deemed conclusive with respect to the issue of public necessity. See In re Seattle Popular Monorail Auth., 155 Wn.2d 612, 629, 121 P.3d 1166 (2005).
¶80 Whether or not the PUD succeeded in curing the defect in the July 2003 Resolution 7643 by passing the December 2003 Resolution 7680 is a closer question. The majority is absolutely correct that statutes that delegate the State’s sovereign power of eminent domain to its political subdivisions, like municipal corporations, are to be strictly construed. See, e.g., City of Des Moines v. Hemenway, 73 Wn.2d 130, 137, 437 P.2d 171 (1968); majority at 565. In Northwest Fur Breeders, 63 Wn. App. 159, the court did not give the Port of Edmonds the option of correcting its failure to give meaningful notice by ratifying the previous ordinance. The logic is sound. If the ordinance is void, then a *595condemnation action based upon that legislative action is void. The process must be started anew. To permit a fix would not effectuate the legislative intent that there be a meaningful debate in a public forum on any proposed eminent domain ordinance. To permit such a fix simply permits the municipality to leave its hand in the public cookie jar with its fingers firmly around a citizen’s cookie while it hurriedly but dutifully goes through a meaningless act of asking permission.
¶81 I dissent.

 Wikipedia, http://en.wikipedia.org/wiki/Sherloek_Holmes (last visited Jan. 29, 2007).